PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Matthew Caren
Application No. 17/406,974
Filed: August 19, 2021
For: Method and Apparatus for the Composition of Music

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 15, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Missing Parts of Nonprovisional Application (Notice), mailed August 30, 2021.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on November 2, 2021. A Notice of Abandonment was mailed on May 2, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a surcharge fee of $40, (2) the petition fee of $525, and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Patent Application Processing (OPAP) for appropriate action in the normal course of business on the reply received July 15, 2022.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-7141.


/LASHAWN MARKS/
Paralegal Specialist, OPET